603 F.3d 1201 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Jeffrey Scott COBB, Defendant-Appellant.
No. 08-1213.
United States Court of Appeals, Tenth Circuit.
May 5, 2010.
John M. Hutchins, Hayley Elizabeth Reynolds, Office of the United States Attorney, Denver, CO, Demetra Lambros, Vijay Shanker, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellee.
Howard A. Pincus, Office of the Federal Public Defender, Denver, CO, for Defendant-Appellant.
Before BRISCOE, Chief Judge, and HOLLOWAY, McKAY, TACHA, KELLY, LUCERO, MURPHY, HARTZ, O'BRIEN, TYMKOVICH, GORSUCH, and HOLMES, Circuit Judges[*].

ORDER
On February 17, 2010, the court issued an order granting the United States' Petition For Rehearing En Banc. Having now heard oral argument in the matter, the court, with Judge Hartz dissenting, has voted to vacate the February 17, 2010 order granting rehearing en banc. Consequently, our February 17, 2010 order is VACATED. The original panel opinion remains in effect and the judgment which issued originally on October 26, 2009, is reinstated. See 10th Cir. R. 35.6. The *1202 clerk is directed to issue the mandate forthwith.
NOTES
[*]  Judge Robert H. Henry did not participate in the court's disposition of this en banc proceeding. Judge William J. Holloway and Judge Monroe G. McKay elected to participate as members of the original hearing panel. See 10th Cir. R. 35.5.